Citation Nr: 1625415	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bladder/urinary disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a kidney disability, to include as secondary to service-connected disabilities.

(The remaining issues on appeal are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to November 2007.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO denied entitlement to service connection for a bladder disability and a kidney infection. 

In her April 2009 notice of disagreement, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  An informal hearing conference with a DRO was conducted in June 2009 in lieu of a formal hearing, and a report of that conference has been associated with the file.

The Veteran testified before the undersigned at an October 2009 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In May 2010, August 2013, and May 2014, the Board remanded these matters for further development.

The Board has recharacterized the claim of service connection for a bladder disability as a claim of service connection for a bladder/urinary disability to encompass all disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran had also perfected an appeal with regard to a claim of service connection for a bilateral foot disability and the Board had remanded this matter in May 2014 for further development.  In an April 2015 decision, a DRO granted service connection for bilateral tendonitis of the feet, and thereby resolved the appeal as to that issue.

The issue of entitlement to service connection for a bladder/urinary disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current kidney disability.


CONCLUSION OF LAW

The criteria for service connection for a kidney disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in February 2008, the RO notified the Veteran of the evidence needed to substantiate her claim of service connection for a kidney disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The claimant's Veteran status has been substantiated.  She was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claim, in the February 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, she was afforded VA examinations to assess the nature and etiology of her claimed kidney disability.  As explained below, the Veteran does not have a current kidney disability so an opinion as to the etiology of that claimed disability is not necessary.

With respect to the October 2009 Board hearing, the Veteran was provided an opportunity to set forth her contentions before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the DRO or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board hearing was legally sufficient.

Here, during the October 2009 Board hearing, the undersigned Veterans Law Judge enumerated the issues on appeal (including entitlement to service connection for a kidney disability).  Also, information was solicited from the Veteran regarding the nature, severity, and etiology of her claimed kidney disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  While the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  Following the hearing, the claim of service connection for a kidney disability was remanded on multiple occasions for further development.  Under these circumstances, nothing gave rise to the possibility that any existing, relevant evidence had been overlooked.

As for the Board's May 2010, August 2013, and May 2014 remands, the Board instructed the AOJ to, among other things, obtain the Veteran's SSA disability records, obtain updated VA treatment records, notify the Veteran of the information and evidence required to substantiate a claim of service connection on a secondary basis, ask the Veteran to identify any additional VA or private treatment records, attempt to obtain any such additional records (to include records from Carbon Medical Service Association, Emery Medical Center, Castle View Hospital, Castle View Clinic, East Carbon Clinic, Provo Regional Hospital, Dr. Griffith, Dr. Cox, Sunnyside Clinic, Utah Valley Regional Hospital, Nita Webber, St. Joseph Gastroenterology, St. Mark's Hospital, and the University of Utah Medical Center), and afford the Veteran VA examinations to assess the nature and etiology of any current kidney disability.   

As explained above, the Veteran's SSA disability records and all available relevant VA treatment records have been obtained and associated with the file.  In addition, VA examinations were conducted in September 2010 and April 2015 to assess the nature and etiology of the Veteran's claimed kidney disability.

Also, the AOJ sent letters to the Veteran in May 2010, June 2014, and February 2016 and asked her to identify any additional relevant VA or private treatment records and to complete the appropriate release form so as to allow VA to obtain any additional private treatment records.  The June 2014 and February 2016 letters notified the Veteran of the information and evidence required to substantiate a claim of service connection on a secondary basis and the June 2014 letter specifically asked her to complete authorizations to allow VA to obtain treatment records from Carbon Medical Service Association, Emery Medical Center, Castle View Hospital, Castle View Clinic, East Carbon Clinic, Provo Regional Hospital, Dr. Griffith, Dr. Cox, Sunnyside Clinic, Utah Valley Regional Hospital, Nita Webber, St. Joseph Gastroenterology, St. Mark's Hospital, and the University of Utah Medical Center.  Copies of the release form (VA Form 21-4142) were included with the May 2010, June 2014, and February 2016 letters.  

The Veteran has not identified any additional relevant VA treatment records or completed the appropriate release form so as to allow VA to obtain any additional private treatment records relevant to the claim of service connection for a kidney disability in the years since the June 2014 letter.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran has not identified any additional VA treatment records and has not completed the appropriate release form to allow VA to obtain any outstanding private treatment records, VA has no further duty to attempt to obtain any additional treatment records. 

Therefore, the AOJ substantially complied with all of the Board's pertinent May 2010, August 2013, and May 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claim of service connection for a kidney disability.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In the present case, the Veteran contends that she has a current kidney disability which had its onset in service.  A service treatment record dated in February 2007 includes a report of "kidney pain" and the Veteran contends that she has experienced kidney problems in the years since service.  She is competent to report her symptoms.  Regardless, the claim of service connection for a kidney disability must nevertheless be denied because there is no competent evidence of any distinct and identifiable kidney disability at any time since the Veteran's claim of service connection for a kidney disability was received in January 2008.  

During a May 2008 VA general medical examination, the Veteran reported that she had experienced a couple of kidney infections during the previous year.  Blood work had shown normal kidney function, there was no history of any nephritis, kidney stones, or cancer, and no renal dysfunction was noted.

Examination revealed that the Veteran reported abdominal pain which was 4/10 in intensity, but she appeared relatively healthy, she moved freely, and she was in no acute distress.  Her abdomen was soft with mild lower abdominal tenderness.  There was no rebound, no masses, and no hepatosplenomegaly.  The examiner who conducted the examination indicated that a urinalysis and chem-14 were to be obtained to check for any kidney issues, but that if these tests were negative, then no chronic kidney diagnosis was to be provided.

The Veteran was afforded a VA examination in September 2010 to assess the nature and etiology of any current kidney disability.  She reported during the examination that she began to experience urinary frequency in approximately December 2007 and that she had been told that she had multiple infections that were not treated.  She was reportedly treated with antibiotics for a urinary tract infection following a May 2007 hysterectomy and continued to experience urinary tract infections after service.  For instance, she was evaluated for a recurrent urinary tract infection in August 2009, at which time she denied having any gross hematuria, dysuria, or incontinence.  

Moreover, the Veteran experienced generalized chronic abdominal pain ever since her hysterectomy.  A kidney, ureter, and bladder X-ray was negative and no stones were seen.  A retroperitoneal ultrasound showed normal appearance of the kidneys and a cystoscopy was normal except for mild cystitis cystica along the trigone, only involving the trigone area.  There were no masses, stones, or lesions and a review of all urine cultures was negative for growth or growth of mixed perineal flora.  Urinalyses were all normal from 2008 through 2009 and 2010 with the exception of one urinalysis in November 2009 which indicated a contaminated specimen.  A physician tried to explain to the Veteran in August 2009 that there was no kidney cause for her symptoms.  The Veteran also reported that she experienced lethargy, weakness, some anorexia, urinary frequency, occasional dysuria, and hesitancy.  She was told that she may have had stones, but they were not indicated on any testing that had been done.  Kidney function was normal with normal creatinine.

The examiner who conducted the September 2010 examination concluded that the Veteran had received full workups by urology for kidney problems.  She had multiple urinalyses and cultures in her treatment records which were basically negative for any kidney infection.  Thus, there were no residuals of a kidney infection and no evidence of any kidney disorder.

The April 2015 VA examination report indicates that the Veteran was evaluated during service in June 2007 for right flank pain and was found to have a slightly elevated white blood cell count.  A laparoscopic hysterectomy was performed in May 2007 and the Veteran was noted to have a wound infection with pus at one of the lap incisions.  Rather than treating her for a wound infection, the examining clinician made a clinical diagnosis of acute uncomplicated pyelonephritis and treated her with Levoflaxacin, which resolved the infection (whether it was actually a wound infection or really pyelonephritis).  There was a long history of complaints of chronic pelvic pain and other abdominal pain for which the Veteran was seen quite frequently while in service.  Much of the problems were found to be gynecological related and at least improved when the Veteran underwent the hysterectomy.  There was no other kidney problem that was ever isolated.  As part of the various workups for pelvic pain, the Veteran had a normal IVP in February 2007, a normal abdominal kidney, ureter, and bladder X-ray in June 2007 (no stones were evident), and a normal abdominal ultrasound at about the same time.  There were no laboratory findings ever demonstrating reduced renal function.

Furthermore, following service the Veteran was seen in June 2009 for allegations of "repeated urinary tract infections" and chronic abdominal pain.  A urinalysis and culture were negative, creatinine was normal at 1.1, and the post-void residual on cystoscopy was only 90 milliliters.  Another kidney, ureter, and bladder X-ray was normal.  There was no diagnosis proffered other than that the etiology of the Veteran's generalized abdominal pain was unclear.  The initial urine culture was positive for mixed perineal flora, but the catherization specimen was negative.  She had many urine cultures since that time which were negative.  A urinalysis in November 2014 showed only white cells and laboratory findings were all normal (e.g., creatinine was 0.9, BUN was 9, and EGFR was 68).  An MRI of the pelvis performed in March 2013 was normal.  The Veteran most recently saw her primary care provider in March 2015 and she did not report any urinary system complaints.

The Veteran reported during the April 2015 examination that she experienced a sensation of having "2 bladders," but she was unable to clarify what this meant.  She experienced urinary frequency and occasional dysuria with burning, but she was vague on the circumstances.  She became quite angry and verbally abusive during the examination and exhibited paranoid ideation with religious references and violent threats.  The examiner concluded that given the vague nature of the Veteran's complaints, the examiner's reluctance to probe further (in light of the Veteran's threats), and the Veteran's total lack of genitourinary complaints at her most recent primary care physician visit in March 2015, the examiner did "not see a current disabling condition."  Also, he did not see the need to order further laboratory tests given what had already been completed.  The Veteran did not give any indication of having abdominal pain or tenderness and did not make any such allegations.

Moreover, the Veteran did not have any renal dysfunction, urolithiasis, kidney infection, kidney transplant/removal, kidney tumor/neoplasm, or any other pertinent physical findings, complications, conditions, signs, or symptoms.  Laboratory findings from November 2014 were all normal.  The only diagnosis provided was a "history of acute nephritis" in June 2007.

The Veteran has not undergone any other reported examinations for a kidney disability during the claim period and there is no medical or lay evidence of any other treatment for a kidney disability during the claim period.  She is certainly competent to report the symptoms and history of her claimed disability and the Board has no legitimate basis to challenge the credibility of her contentions.  See Jandreau, 492 F.3d at 1376-7; Buchanan, 451 F.3d at 1336.    

Nevertheless, despite the fact that the Veteran has expressed her belief that she has a current kidney disability and she is competent to report symptoms and experiences observable by her senses, the question presented in this case (i.e., whether she has a current kidney disability) is a question as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran is attempting to diagnose a current kidney disability, as a lay person she has not been shown to be capable of making such conclusions on such a complex medical matter.  The link between any current symptoms and a kidney disability is one requiring specialized knowledge and testing to understand the complex nature of internal body systems.  The Veteran has not indicated that she has such experience.  Hence, her opinion on this question is not competent evidence.  

To the extent that the Veteran's statements in this regard are competent, the Board finds the specific, reasoned opinions of the trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions.  For instance, she appears to have attributed many of her reported urinary symptoms to a kidney disability at various times during the claim period.  As explained above, however, these symptoms have not been attributed to any distinct and identifiable kidney disability at any time during the claim period.  Rather, these symptoms will be separately addressed as part of the claim for a bladder/urinary disability.

There is no other evidence of any kidney disability during the claim period, and neither the Veteran nor her representative has alluded to the existence of any such evidence.  Thus, although a specific diagnosis is not always necessary to establish service connection, the lack of any adequate competent evidence of a post-service kidney disability in this case weighs the evidence against a finding of a current disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and the claim of service connection for a kidney disability must be denied.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a kidney disability is denied.


REMAND

The Veteran was afforded a VA urinary tract (including bladder and urethra) examination in April 2015 to assess the nature and etiology of any current bladder/urinary disability.  The physician who conducted the examination addressed the Veteran's reports of frequent urinary tract infections, but concluded that there was no evidence of anything out of the ordinary and no evidence of any current disability of the bladder or the rest of the urinary tract.  

A VA gynecological examination was subsequently conducted in June 2015 to assess the severity of the Veteran's service-connected gynecological disabilities.  The examination report indicates that the Veteran experienced urinary incontinence/leakage due to a gynecologic condition.  The examiner who conducted the examination specified that the urinary incontinence/leakage was possibly related to parity (status post 7 pregnancies, 6 deliveries).

In light of the evidence of urinary incontinence/leakage during the June 2015 examination, the Board finds that a remand is necessary to obtain an addendum opinion (preferably from the examiner who conducted the April 2015 VA urinary tract examination) as to the etiology of the Veteran's urinary symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the April 2015 VA urinary tract examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand) and provide a new opinion as to the etiology of any current bladder/urinary disability.

If the individual who conducted the April 2015 VA urinary tract examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

For any current bladder/urinary disability identified (i.e., any bladder/urinary disability diagnosed since January 2008), the opinion provider should answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current bladder/urinary disability had its clinical onset in service, is related to the Veteran's urinary symptoms in service, or is otherwise the result of a disease or injury in service?
(b)  Is it at least as likely as not (50 percent probability or more) that the current bladder/urinary disability was caused (in whole or in part) by any of the Veteran's service-connected disabilities (to include any medications taken for these disabilities)?

(c)  Is it at least as likely as not (50 percent probability or more) that the current bladder/urinary disability was aggravated (made chronically worse) by any of the Veteran's service-connected disabilities (to include any medications taken for these disabilities)?

If any current bladder/urinary disability was aggravated by a service-connected disability, the opinion provider should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

In formulating the above opinions, the opinion provider should acknowledge and comment on all bladder/urinary disabilities diagnosed since January 2008 (including, but not limited to, the urinary incontinence/leakage noted during the June 2015 VA gynecological examination), the Veteran's urinary symptoms in service, and her contention that her bladder/urinary problems are related to her service-connected disabilities and medications taken for these disabilities.
The opinion provider must provide reasons for each opinion given.

2.  The AOJ shall review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.
 
3.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


